

114 S1949 IS: Mobile Device Theft Deterrence Act of 2015
U.S. Senate
2015-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1949IN THE SENATE OF THE UNITED STATESAugust 5, 2015Mr. Schumer (for himself, Ms. Klobuchar, Mr. Blumenthal, and Mrs. Boxer) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo make it unlawful to alter or remove the unique equipment identification number of a mobile
			 device. 
	
		1.Short
 titleThis Act may be cited as the Mobile Device Theft Deterrence Act of 2015.
		2.Altering or
			 removing mobile device unique equipment identification numbers
			(a)In
 generalChapter 25 of title 18, United States Code, is amended by adding at the end the following:
				
					515.Altering or
				removing unique mobile device equipment identification numbers
 (a)DefinitionsIn this section—
 (1)the term manufacturer means a person who has lawfully obtained the right to assign a mobile device equipment identification number to a mobile device before the initial sale of the mobile device; and
 (2)the term unique mobile device equipment identification number means—
 (A)an international mobile equipment identity number;
 (B)electronic serial number; or
 (C)any other number or signal—
 (i)that identifies a specific mobile wireless communications device; and
 (ii)has the same function and purposes as a number described in subparagraph (A) or (B).
 (b)ProhibitionExcept as provided in subsection (d), it shall be unlawful to—
 (1)knowingly remove, obliterate, tamper with, or alter a mobile device identification number; or
 (2)knowingly use, produce, traffic in, have control or custody of, or possess hardware or software, knowing it has been configured to engage in the conduct described in paragraph (1).
 (c)PenaltyAny person who violates subsection (b) shall be fined under this title, imprisoned not more than 5 years, or both.
 (d)ExceptionSubsection (b) shall not apply to the manufacturer of a mobile device, a person that engineers, tests, repairs, or refurbishes a mobile device, or a person that implements technologies for the purpose of protecting the security and privacy of mobile device end users while allowing the transmission of the mobile device identification number to service providers, unless the manufacturer or person knows that the mobile device or part involved is stolen..
			(b)Technical and
 conforming amendmentThe table of sections for chapter 25 of title 18, United States Code, is amended by inserting after the item relating to section 514 the following:
				515. Altering or removing
				unique mobile device equipment identification
				numbers..